                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRISH ANN FONTANA,                                      )
                                                        )
              Plaintiff,                                )
                                                        )
     -vs-                                               )         Civil Action No. 17-1146
                                                        )
NANCY A. BERRYHILL,1                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
        Defendant.                                      )

AMBROSE, Senior District Judge

                                               OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 16 and

18). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 17 and 19). After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

denying Plaintiff’s Motion for Summary Judgment (ECF No. 16) and granting Defendant’s Motion

for Summary Judgment. (ECF No. 18).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), John J. Porter, held a hearing on December 3, 2014.

(ECF No. 12-2, pp. 35-61). On January 29, 2015, the ALJ found that Plaintiff was not disabled

under the Act. (ECF No. 12-2, pp. 12-20).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 16 and 18). The issues

are now ripe for review.



1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                   1
II.     LEGAL ANALYSIS

        A.      Standard of Review2

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot

conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of record.

Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are

supported by substantial evidence, a court is bound by those findings, even if the court would

have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

To determine whether a finding is supported by substantial evidence, however, the district court

must review the record as a whole. See, 5 U.S.C. §706.

        To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental



2 In her brief, Plaintiff sets forth the standard of review for summary judgments in cases originally filed in
federal district courts citing to Rule 56 of the Federal Rules of Civil Procedure. (ECF No. 17, pp. 4-5).
This standard does not apply in social security appeal cases. On the next page of her brief, I note
Plaintiff sets forth the correct standard of review in social security cases. (ECF No. 17, p. 5).
Nonetheless, in her conclusion, however, Plaintiff states that she “has raised sufficient questions of fact”
such that the case should be reversed. Id., at p. 10.
          [The] question is not whether substantial evidence supports Plaintiff’s claims, or whether
          there is evidence that is inconsistent with the ALJ’s finding…. Substantial evidence could
          support both Plaintiff’s claims and the ALJ’s findings because substantial evidence is less
          than a preponderance. Jesurum v. Sec’y of U.S. Dep’t of Health & Human Services, 48
          F.3d 114, 117 (3d Cir. 1995) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971). If
          substantial evidence supports the ALJ’s finding, it does not matter if substantial evidence
          also supports Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).
Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). To be clear, the
question before me is whether substantial evidence supports the ALJ’s findings. Allen v. Bowen, 881 F.2d
37, 39 (3d Cir. 1989). Thus, Plaintiff’s entire argument in this regard is misplaced.

                                                      2
impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.        20 C.F.R. §404.1520(a).      The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Post-Decision Evidence

       Plaintiff does not raise an error on the part of the ALJ. See, ECF No. 17. It seems that

Plaintiff is asserting that the case should be remanded because ALJ “did not have the MRI of

Plaintiff’s spine that was taken September 15, 2016” and “her disability is progressing.” (ECF No.

17, pp. 9, 10). The date of the ALJ’s decision is January 29, 2015. (ECF No. 12-2, p. 20). Thus,

Plaintiff attempts to rely on a record that was not before the ALJ and was only first submitted for

review to the Appeals Council. Id.; see also ECF No. 12-2, pp. 25-29. As set forth above, the

                                                 3
instant review of the ALJ’s decision is not de novo and the ALJ’s findings of fact are conclusive if

supported by substantial evidence. Mathews v. Eldridge, 424 U.S. 319, 339, 96 S.Ct. 893, 905

n. 21 (1976).   “[E]vidence that was not before the ALJ cannot be used to argue that the ALJ's

decision was not supported by substantial evidence.” Matthews v. Apfel, 239 F.3d 589, 594 (3d

Cir. 2001), citing, Jones v. Sullivan, 954 F.2d 125, 128 (3d Cir. 1991). Thus, my review of the

ALJ’s decision is limited to the evidence that was before him. Id.; 42 U.S.C. §405(g). Therefore,

pursuant to Sentence Four of §405(g), when reviewing the ALJ’s decision, I cannot look at the

post-decision evidence that was not first submitted to the ALJ. If, however, a plaintiff proffers

evidence that was not previously presented to the ALJ, then a district court may remand pursuant

to Sentence Six of 42 U.S.C. §405(g), but only when the evidence is new and material and

supported by a demonstration of good cause for not having submitted the evidence before the

decision of the ALJ. Matthews v. Apfel, 239 F.3d 589, 591-593 (3d Cir. 2001) (Sentence Six

review), citing, Szubak v. Sec'y of HHS, 745 F.2d 831, 833 (3d Cir. 1984). All three requirements

must be satisfied by a plaintiff to justify remand. Id., citing Szubak, 745 F.2d at 833.

       In this case, Plaintiff has not made any such arguments. As a result, I cannot consider

the post-decision evidence pursuant to Sentence Four of §405(g) and I find that Plaintiff has failed

to satisfy any of the requirements for remand under Sentence Six of §405(g). Therefore, remand

is not warranted on this issue.

       C.       Vocational Expert (“VE”)

       To the extent Plaintiff’s brief can be read to raise an issue with the hypothetical questions

posed to the VE, I find no merit to this argument. See, ECF No. 17, pp. 9-10. An ALJ is required

to accept only that testimony from the vocational expert which accurately reflects a plaintiff’s

impairments. See, Podedworny v. Harris, 745 F.2d 210 (3d Cir. 1984); Chrupcala v. Heckler, 829

F.2d 1269, 1276 (3d Cir. 1987). Based on my review of the record, there is substantial evidence

that the ALJ’s first hypothetical question accurately reflected Plaintiff’s impairments. (ECF No.

12-2, pp. 12-20; 57-58). Consequently, I find no error in this regard.

                                                 4
An appropriate order shall follow.




                                     5
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TRISH ANN FONTANA,                                      )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 17-1146
                                                        )
NANCY A. BERRYHILL,3                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )

AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 21st day of May, 2019, it is ordered that Plaintiff’s Motion for Summary

Judgment (ECF No. 16) is denied and Defendant’s Motion for Summary Judgment (ECF No. 18)

is granted.


                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




3Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  6
